EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Amendment and Remarks, filed December 28, 2020, have been carefully considered and found to be persuasive.  The provisional nonstatutory double patenting rejection is withdrawn because the present application is in condition for allowance.  MPEP 1490, VI.D.  None of the prior art references, alone or in combination, teaches or suggests a solvent composition, cleaning method, method of forming a coating film, heat transfer fluid, or heat cycle system with 1-chloro-2,3,3-trifluoro-1-propene and a stabilizer containing an unsaturated hydrocarbon as listed, along with all the other limitations presently claimed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765